Name: 2013/66/EU: Council Decision of 29Ã November 2012 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union, of the one part, and the State of Israel, of the other part, amending the Annexes to Protocols 1 and 2 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  international trade;  fisheries;  agricultural activity;  international affairs;  cooperation policy
 Date Published: 2013-01-31

 31.1.2013 EN Official Journal of the European Union L 31/2 COUNCIL DECISION of 29 November 2012 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union, of the one part, and the State of Israel, of the other part, amending the Annexes to Protocols 1 and 2 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part (2013/66/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 20 November 1995, the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part (1) (hereinafter the Euro-Mediterranean Agreement) was signed. (2) On 14 November 2005, the Council authorised the Commission to conduct negotiations in order to achieve greater liberalisation of trade in agricultural products, processed agricultural products and fish and fishery products with certain Mediterranean countries. The negotiations with Israel were successfully concluded on 18 July 2008. The results of those negotiations are contained in an Agreement in the form of an Exchange of Letters between the European Community and the State of Israel concerning reciprocal liberalisation measures on agricultural products, processed agricultural products and fish and fishery products, the replacement of Protocols 1 and 2 and their Annexes and amendments to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part (2) (hereinafter referred to as the 2010 Agreement), which entered into force on 1 January 2010. (3) After the entry into force of the 2010 Agreement, the European Commission and Israel held a number of technical meetings relating to its implementation. Those meetings showed that some technical adjustments to the Euro-Mediterranean Agreement were necessary in order to comply with the commitments of the previous agreements between the European Communities and the State of Israel, which entered into force in 2000 and 2006. On 19 September 2011, the Commission and Israel concluded the negotiation of the necessary technical adjustments, which are contained in a new Agreement in the form of an Exchange of Letters between the European Union, of the one part, and the State of Israel, of the other part, amending the Annexes to Protocols 1 and 2 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part (hereinafter referred to as the Agreement). The Agreement was signed on 18 June 2012, in compliance with Council Decision 2012/338/EU (3). (4) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement in the form of an Exchange of Letters between the European Union, of the one part, and the State of Israel, of the other part, amending the Annexes to Protocols 1 and 2 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered to proceed, on behalf of the Union, with the deposit of the instrument of approval provided for in the Agreement, in order to express the consent of the Union to be bound by the Agreement (4). Article 3 This Decision shall enter into force on the day following that of its adoption. Done at Brussels, 29 November 2012. For the Council The President N. SYLIKIOTIS (1) OJ L 147, 21.6.2000, p. 3. (2) OJ L 313, 28.11.2009, p. 83. (3) OJ L 166, 27.6.2012, p. 1. (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. AGREEMENT in the form of an Exchange of Letters between the European Union, of the one part, and the State of Israel, of the other part, amending the Annexes to Protocols 1 and 2 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part Sir/Madam, I have the honour to refer to the technical meetings relating to the implementation of the Agreement in the form of an Exchange of Letters between the European Community and the State of Israel concerning reciprocal liberalisation measures on agricultural products, processed agricultural products and fish and fishery products, the replacement of Protocols 1 and 2 and their Annexes and amendments to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, which entered into force on 1 January 2010. In these meetings it has been concluded that some technical amendments to the Euro-Mediterranean Agreement are necessary. I therefore propose that the Annex to Protocol 1 to the Euro-Mediterranean Agreement, concerning the arrangements applicable to imports into the European Union of agricultural products, processed agricultural products and fish and fishery products originating in the State of Israel and the Annex to Protocol 2 to the Euro-Mediterranean Agreement, concerning the arrangements applicable to imports into the State of Israel of agricultural products, processed agricultural products and fish and fishery products originating in the European Union be replaced by Annex I and II respectively of this Agreement, with effect as of 1 January 2010. This Agreement shall enter into force on the first day of the third month following the date of deposit of the last instrument of approval. I would be grateful if you could confirm that your Government is in agreement with the content of this letter. Please accept, Sir/Madam, the assurance of my highest consideration. Ã ¡Ã Ã Ã Ã °Ã ²Ã µÃ ½Ã ¾ Ã ² Ã ÃÃ Ã ºÃ Ã µÃ » Ã ½Ã ° Hecho en Bruselas, el V Bruselu dne UdfÃ ¦rdiget i Bruxelles, den Geschehen zu BrÃ ¼ssel am BrÃ ¼ssel, Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Done at Brussels, Fait Ã Bruxelles, le Fatto a Bruxelles, addÃ ¬ BriselÃ , Priimta Briuselyje, Kelt BrÃ ¼sszelben, MagÃ §mul fi Brussell, Gedaan te Brussel, SporzÃ dzono w Brukseli, dnia Feito em Bruxelas, Ã ntocmit la Bruxelles, V Bruseli V Bruslju, Tehty BrysselissÃ ¤ UtfÃ ¤rdat i Bryssel den Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ ¸Ã  Ã Ã Ã Ã · Por la UniÃ ³n Europea Za Evropskou unii For Den EuropÃ ¦iske Union FÃ ¼r die EuropÃ ¤ische Union Euroopa Liidu nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ½Ã Ã Ã · For the European Union Pour l'Union europÃ ©enne Per l'Unione europea Eiropas SavienÃ «bas vÃ rdÃ   Europos SÃ jungos vardu Az EurÃ ³pai UniÃ ³ rÃ ©szÃ ©rÃ l GÃ §all-Unjoni Ewropea Voor de Europese Unie W imieniu Unii Europejskiej Pela UniÃ £o Europeia Pentru Uniunea EuropeanÃ  Za EurÃ ³psku Ã ºniu Za Evropsko unijo Euroopan unionin puolesta FÃ ¶r Europeiska unionen ANNEX I ANNEX TO PROTOCOL 1 Table 1 Products not included in the table below are duty free. A preferential treatment for some of the products listed below is indicated in Tables 2 and 3. CN Code (1 12) Description (2 13) 0105 12 00 Live turkeys weighing not more than 185 g 0207 27 Turkey cuts and offal, frozen 0207 33 0207 34 0207 35 0207 36 Meat of ducks, geese or guinea fowls ex 0302 69 99 ex 0303 79 98 ex 0304 19 99 ex 0304 29 99 ex 0305 30 90 Bogue (Boops boops): fresh or chilled; frozen; fillets, frozen, and other fish meat, fresh or chilled; fillets, dried, salted or in brine, but not smoked ex 0301 99 80 0302 69 61 0302 69 95 0303 79 71 ex 0303 79 98 ex 0304 19 39 ex 0304 19 99 ex 0304 29 99 ex 0304 99 99 ex 0305 10 00 ex 0305 30 90 ex 0305 49 80 ex 0305 59 80 ex 0305 69 80 Sea bream (Dentex dentex and Pagellus spp.) and gilt-head sea breams (Sparus aurata): live; fresh or chilled; frozen; fish fillets and other fish meat, fresh, chilled or frozen; dried, salted or in brine; smoked; flours, meals and pellets, fit for human consumption ex 0301 99 80 0302 69 94 ex 0303 77 00 ex 0304 19 39 ex 0304 19 99 ex 0304 29 99 ex 0304 99 99 ex 0305 10 00 ex 0305 30 90 ex 0305 49 80 ex 0305 59 80 ex 0305 69 80 Sea bass (Dicentrarchus labrax): live; fresh or chilled; frozen; fish fillets and other fish meat, fresh, chilled or frozen; dried, salted or in brine, smoked; flours, meals and pellets, fit for human consumption 0404 10 Whey and modified whey, whether or not concentrated or containing added sugar or other sweetening matter 0408 11 80 Egg yolks, dried, for human consumption, whether or not containing added sugar or other sweetening matter 0408 19 89 Egg yolks (other than liquid), frozen or otherwise preserved, suitable for human consumption, whether or not containing added sugar or other sweetening matter (excl. dried) 0408 91 80 Dried birds eggs, not in shell, whether or not containing added sugar or other sweetening matter, suitable for human consumption (excl. egg yolks) 0409 00 00 Natural honey 0603 11 00 0603 12 00 0603 13 00 0603 14 00 0603 19 10 0603 19 90 Cut flowers and flower buds, fresh 0701 90 50 New potatoes, from 1 January to 30 June, fresh or chilled 0702 00 00 Tomatoes, fresh or chilled 0703 20 00 Garlic, fresh or chilled 0707 00 Cucumbers and gherkins, fresh or chilled 0709 60 10 Sweet peppers, fresh or chilled 0709 90 70 Courgettes, fresh or chilled 0710 40 00 Sweet corn (uncooked or cooked by steaming or boiling in water), frozen 0710 90 00 Mixtures of vegetables (uncooked or cooked by steaming or boiling in water), frozen 0711 90 30 Sweet corn, provisionally preserved (for example by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 0712 90 30 Dried tomatoes, whole, cut, sliced, broken or in powder, but not further prepared 0805 10 Oranges, fresh or dried 0805 20 10 Clementines, fresh or dried 0805 20 50 Mandarins and wilkings, fresh or dried 0806 10 10 Table grapes, fresh 0807 19 00 Melons, fresh, other than watermelons 0810 10 00 Fresh strawberries 1509 10 Virgin olive oil 1602 Prepared or preserved meat, meat offal or blood (excl. sausages and similar products, and meat extracts and juices) 1604 13 Prepared or preserved sardines, sardinella and brisling or sprats, whole or in pieces, but not minced 1604 14 Prepared or preserved tunas, skipjack and bonito (Sarda spp.), whole or in pieces, but not minced 1604 15 Prepared or preserved mackerel, whole or in pieces, but not minced 1604 19 31 Fillets known as loins of fish of the genus Euthynnus, other than skipjack (Euthynnus (Katsuwonus) pelamis), prepared or preserved, whole or in pieces, but not minced 1604 19 39 Prepared or preserved fish of the genus Euthynnus, other than skipjack (Euthynnus (Katsuwonus) pelamis), whole or in pieces, but not minced, other than fillets known as loins 1604 20 50 Prepared or preserved sardines, bonito, mackerel of species Scomber scombrus and Scomber japonicus and fish of the species Orcynopsis unicolor 1604 20 70 Prepared or preserved tunas, skipjack or other fish of genus Euthynnus 1701 Cane or beet sugar chemically pure sucrose, in solid form ex 1702 Other sugars, including chemically pure maltose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey, caramel, with the exception of: chemically pure lactose of CN code 1702 11 00; chemically pure glucose of CN codes ex 1702 30 50 and ex 1702 30 90; and chemically pure fructose of CN code 1702 50 00. 1704 10 90 Chewing gum whether or not sugar-coated, containing 60 % or more by weight of sucrose (including invert sugar expressed as sucrose) ex 1704 90 Other sugar confectionery, not containing cocoa; with the exception of:  liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances, falling within CN code 1704 90 10;  white chocolate falling within CN code 1704 90 30;  pastes including marzipan, in immediate packagings of a net content of 1 kg or more falling within CN code 1704 90 51;  marshmallows, being other sugar confectionery, not containing cocoa, containing 45 % or less by weight of sugar (including invert sugar expressed as sucrose) falling within CN code ex 1704 90 99 1806 10 20 Cocoa powder containing 5 % or more but less than 65 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 1806 10 30 Cocoa powder containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 1806 10 90 Cocoa powder containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 1806 20 Other food preparations containing cocoa in block, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packagings, of a content exceeding 2 kg ex 1901 90 99 Other food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included, containing 60 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 1905 20 30 1905 20 90 Gingerbread and the like, containing by weight 30 % or more of sucrose (including invert sugar expressed as sucrose) 2001 90 30 Sweet corn (Zea mays var. saccharata), prepared or preserved by vinegar or acetic acid 2002 90 91 2002 90 99 Tomatoes, prepared or preserved otherwise than by vinegar or acetic acid, with a dry matter content of more than 30 % by weight 2004 90 10 Sweet corn (Zea mays var. saccharata), prepared or preserved otherwise than by vinegar or acetic acid, frozen 2005 80 00 Sweet corn (Zea mays var. saccharata), prepared or preserved otherwise than by vinegar or acetic acid, not frozen ex 2005 99 excluding 2005 99 50 and 2005 99 90 Other vegetables 2008 70 Canned peaches, including nectarines 2009 11 2009 12 00 2009 19 Orange juice ex 2009 90 Mixtures of citrus juices 2101 12 98 2101 20 98 Preparations with a basis of coffee, tea or matÃ © ex 2106 90 98 Other food preparations not elsewhere specified or included (excluding protein concentrates and textured protein substances), containing 60 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 2204 Wine of fresh grapes, including fortified wines; grape must other than that of heading 2009 2905 43 00 2905 44 Mannitol and D-glucitol (sorbitol) 3302 10 29 Preparations containing all flavouring agents characterizing a beverage, containing by weight, 1,5 % or more of milk fat, 5 % or more of sucrose or isoglucose, 5 % or more of glucose or starch 3501 10 50 3501 10 90 3501 90 90 Casein, other than for the manufacture of regenerated textile fibres, caseinates and other casein derivates 3502 11 90 Dried egg albumin, for human consumption 3502 19 90 Other egg albumin, for human consumption 3502 20 91 Dried milk albumin, for human consumption 3502 20 99 Other milk albumin, for human consumption ex 3505 10 3505 20 Dextrins, other modified starches, and glues based on starches or on dextrins or other modified starches, excluding esterified and etherified starches of CN code 3505 10 50 3809 10 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included, with a basis of amylaceouos substances 3824 60 Sorbitol other than that of subheading 2905 44 Table 2 For the following products a preferential treatment is provided in the form of tariff quotas and calendars as listed below: CN Code (3 14) Description (4 15) a b c Reduction of the MFN customs duty (%) Tariff quota (Tonnes net weight, unless otherwise indicated) Reduction of the MFN customs duty beyond current tariff quota (%) 0105 12 00 Live turkeys weighing not more than 185 g 100 129 920 pieces  0207 27 10 Boneless turkeys cuts, frozen 100 4 000  0207 27 30 0207 27 40 0207 27 50 0207 27 60 0207 27 70 Turkeys cuts with bone in, frozen ex 0207 33 Meat of ducks and geese, not cut in pieces, frozen 100 560  ex 0207 35 Other meat and edible offal of ducks and geese, fresh or chilled ex 0207 36 Other meat and edible offal of ducks and geese, frozen 0404 10 Whey and modified whey, whether or not concentrated or containing added sugar or other sweetening matter 100 1 300  0603 11 00 0603 12 00 0603 13 00 0603 14 00 0603 19 10 0603 19 90 Cut flowers and flower buds, fresh 100 22 196  0603 19 90 Other fresh cut flowers and buds from 1 November to 15 April 100 7 840  0701 90 50 New potatoes, from 1 January to 30 June, fresh or chilled 100 33 936  ex 0702 00 00 Cherry tomatoes, fresh or chilled (5 16) 100 28 000  ex 0702 00 00 Tomatoes, fresh or chilled, other than cherry tomatoes 100 5 000  0707 00 05 Cucumbers, fresh or chilled 100 1 000  0709 60 10 Sweet peppers, fresh or chilled 100 17 248 40 0709 90 70 Courgettes, fresh or chilled, from 1 December to end February 100   0710 40 00 2004 90 10 Sweet corn, frozen 100 % of the ad valorem part of the duty + 30 % of the agricultural component (7 18) 10 600 (8 19) 0711 90 30 2001 90 30 2005 80 00 Sweet corn, not frozen 100 % of the ad valorem part of the duty + 30 % of the agricultural component (7 18) 5 400 (8 19) 0712 90 30 Dried tomatoes, whole, cut, sliced, broken or in powder, but not further prepared 100 1 200  ex 0805 10 Oranges, fresh 100 224 000 (6 17) 60 ex 0805 20 10 ex 0805 20 50 Clementines, mandarins and wilkings, fresh 100 40 000 60 ex 0805 20 10 ex 0805 20 50 Clementines, mandarins and wilkings, fresh from 15 March to 30 September 100 15 680 60 0806 10 10 Table grapes, fresh from 1 April to 31 July 100   0807 19 00 Other fresh melons (excl. watermelons), from 1 August to 31 May 100 30 000 50 0810 10 00 Strawberries fresh, from 1 November to 30 April 100 5 000 60 1602 31 19 Prepared or preserved meat, meat offal or blood of turkeys, containing 57 % or more by weight of poultry meat or offal, other than exclusively uncooked turkey meat 100 5 000  1602 31 30 Prepared or preserved meat, meat offal or blood of turkeys, containing 25 % or more but less than 57 % by weight of poultry meat or offal 1602 32 19 Prepared or preserved meat, meat offal or blood of fowls of the species Gallus domesticus, containing 57 % or more by weight of poultry meat or offal, other than uncooked 100 2 000  1602 32 30 Prepared or preserved meat, meat offal or blood of fowls of the species Gallus domesticus, containing 25 % or more but less than 57 % by weight of poultry meat or offal 1704 10 90 Chewing gum whether or not sugar-coated, not containing cocoa, containing 60 % or more by weight of sucrose (including invert sugar expressed as sucrose) 100 100 (8 19) 1806 10 20 1806 10 30 1806 10 90 Cocoa powder containing 5 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 100 % of the ad valorem part of the duty + 15 % of the agricultural component (7 18) 2 500 (8 19) 1806 20 Other food preparations containing cocoa in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packagings, of a content exceeding 2 kg 1905 20 30 1905 20 90 Gingerbread and the like, containing by weight 30 % or more of sucrose (including invert sugar expressed as sucrose) 100 % of the ad valorem part of the duty + 30 % of the agricultural component (7 18) 3 200 (8 19) 2002 90 91 2002 90 99 Tomatoes, prepared or preserved otherwise than by vinegar or acetic acid, with a dry matter content of more than 30 % by weight 100 784  ex 2008 70 71 Slices of peaches, fried in oil 100 112  2009 11 2009 12 00 2009 19 Orange juice 100 35 000, of which, in packs of 2 L or less, not more than 21 280 70 ex 2009 90 Mixtures of citrus juices 100 19 656  2204 Wine of fresh grapes, including fortified wines; grape must other than that of heading 2009 100 6 212 hl  3505 20 Glues based on starches, or on dextrins or other modified starches 100 250 (8 19) Table 3 For the following products customs duties shall be bound as listed below: CN Code (9 20) Description (10) a b (11) Ad valorem component of the duty (%) Specific component of the duty 0710 40 00 Sweet corn, uncooked or cooked by steaming or boiling in water, frozen 0 EUR 9,4/100 kg net eda 0711 90 30 Sweet corn, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 0 EUR 9,4/100 kg net eda 1704 10 90 Chewing gum whether or not sugar-coated, containing 60 % or more by weight of sucrose (including invert sugar expressed as sucrose) 0 EUR 30,90/100 kg net MAX 18,20 % ex 1704 90 Other sugar confectionery, not containing cocoa; with the exception of:  liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances, falling within CN code 1704 90 10;  white chocolate falling within CN code 1704 90 30;  pastes including marzipan, in immediate packagings of a net content of 1 kg or more falling within CN code 1704 90 51. 0 EA MAX 18,7 % + AD S/Z 1806 10 20 Cocoa powder containing 5 % or more but less than 65 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 0 EUR 25,2/100 kg net 1806 10 30 Cocoa powder containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 0 EUR 31,4/100 kg net 1806 10 90 Cocoa powder containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 0 EUR 41,9/100 kg net ex 1806 20 Other food preparations containing cocoa in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packagings, of a content exceeding 2 kg; with the exception of chocolate milk crumb falling within CN code 1806 20 70 0 EA MAX 18,7 % + AD S/Z 1806 20 70 Chocolate milk crumb 0 EA ex 1901 90 99 Other food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included, containing 60 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 0 EA 1905 20 30 Gingerbread and the like, containing by weight 30 % or more but less than 50 % of sucrose (including invert sugar expressed as sucrose) 0 EUR 24,6/100 kg net 1905 20 90 Gingerbread and the like, containing by weight 50 % or more of sucrose (including invert sugar expressed as sucrose) 0 EUR 31,4/100 kg net 2001 90 30 Sweet corn (Zea mays var. saccharata), prepared or preserved by vinegar or acetic acid 0 EUR 9,4/100 kg, net eda 2004 90 10 Sweet corn, (Zea mays var. saccharata) prepared or preserved otherwise than by vinegar or acetic acid, frozen 0 EUR 9,4/100 kg, net eda 2005 80 00 Sweet corn (Zea mays var. saccharata), prepared or preserved otherwise than by vinegar or acetic acid, not frozen 0 EUR 9,4/100 kg, net eda 2101 12 98 Preparations with a basis of coffee 0 EA 2101 20 98 Preparations with a basis of tea or matÃ © 0 EA ex 2106 90 98 Other food preparations not elsewhere specified or included (excluding protein concentrates and textured protein substances), containing 60 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 0 EA 2905 43 00 Mannitol 0 EUR 125,8/100 kg net 2905 44 11 D-glucitol (sorbitol) in aqueous solution, containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 0 EUR 16,1/100 kg net 2905 44 19 D-glucitol (sorbitol) in aqueous solution, containing more than 2 % by weight of D-mannitol, calculated on the D-glucitol content 0 EUR 37,8/100 kg net 2905 44 91 D-glucitol (sorbitol) other than in aqueous solution, containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 0 EUR 23/100 kg net 2905 44 99 D-glucitol (sorbitol) other than in aqueous solution, containing more than 2 % by weight of D-mannitol, calculated on the D-glucitol content 0 EUR 53,7/100 kg net 3302 10 29 Preparations containing all flavouring agents characterising a beverage, containing, by weight, 1,5 % or more of milk fat, 5 % or more of sucrose or isoglucose, 5 % or more of glucose or starch 0 EA 3501 10 50 Casein, for industrial uses other than the manufacture of foodstuffs or fodder and other than for the manufacture of regenerated textile fibres 3 %  3501 10 90 Other casein 9 %  3501 90 90 Caseinates and other casein derivates (other than casein glues) 6,4 %  3505 10 10 Dextrins 0 EUR 17,7/100 kg net 3505 10 90 Other modified starches, other than esterified or etherified 0 EUR 17,7/100 kg net 3505 20 10 Glues based on starches, or on dextrins or other modified starches, containing, by weight, less than 25 % of starches or dextrins or other modified starches 0 EUR 4,5/100 kg net MAX 11,5 % 3505 20 30 Glues based on starches, or on dextrins or other modified starches, containing, by weight, 25 % or more but less than 55 % of starches or dextrins or other modified starches 0 EUR 8,9/100 kg net MAX 11,5 % 3505 20 50 Glues based on starches, or on dextrins or other modified starches, containing, by weight, 55 % or more but less than 80 % of starches or dextrins or other modified starches 0 EUR 14,2/100 kg net MAX 11,5 % 3505 20 90 Glues based on starches, or on dextrins or other modified starches, containing by weight 80 % or more of starches or dextrins or other modified starches 0 EUR 17,7/100 kg net MAX 11,5 % Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included, with a basis of amylaceouos substances: 3809 10 10  Containing by weight of such substances less than 55 % 0 EUR 8,9/100 kg net MAX 12,8 % 3809 10 30  Containing by weight of such substances 55 % or more but less than 70 % 0 EUR 12,4/100 kg net MAX 12,8 % 3809 10 50  Containing by weight of such substances 70 % or more but less than 83 % 0 EUR 15,1/100 kg net MAX 12,8 % 3809 10 90  Containing by weight of such substances 83 % or more 0 EUR 17,7/100 kg net MAX 12,8 % Sorbitol other than that of subheading 2905 44: 3824 60 11  in aqueous solution:   Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 0 EUR 16,1/100 kg net 3824 60 19  in aqueous solution:   Containing more than 2 % by weight of D-mannitol, calculated on the D-glucitol content 0 EUR 37,8/100 kg net 3824 60 91  Other than in aqueous solution:   Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 0 EUR 23/100 kg net 3824 60 99  Other than in aqueous solution:   Containing more than 2 % by weight of D-mannitol, calculated on the D-glucitol content 0 EUR 53,7/100 kg net ANNEX II ANNEX TO PROTOCOL 2 Table 1 Products not included in the table below are duty free. A preferential treatment for some of the products listed below is indicated in Tables 2 and 3. HS or Israeli Code (1 12) Description (2 13) ex ex 0102 90 Live calves for slaughter 0104 10 Live sheep: 0104 10 20  Within the framework of the Fifth Addition 0104 10 90  Other 0104 20 Live goats: 0104 20 90  Other 0105 12 Live turkeys, weighing not more than 185 g: 0105 12 10  Whose value does not exceed NIS 12 each 0105 12 80  Within the framework of the Fifth Addition 0105 19 Live ducks, geese and guinea fowls, weighing not more than 185 g: 0105 19 10  Whose value does not exceed NIS 12 each 0105 19 80  Within the framework of the Fifth Addition Other: 0105 94  Fowls of the species Gallus domesticus 0105 99  Other 0106 32 90 Live psittaciformes (including parrots, parakeets, macaws and cockatoos) 0106 39 Live birds, other than birds of prey and psittaciformes: 0106 39 19  Ornamental birds, song birds and pet birds 0201 Meat of bovine animals, fresh or chilled 0204 Meat of sheep or goats, fresh, chilled or frozen 0206 10 Edible offal of bovine animals, fresh or chilled 0206 80 00 Edible offal of sheep, goats, horses, asses, mules or hinnies, fresh or chilled 0207 Meat and edible offal, of the poultry of heading 0105, fresh, chilled or frozen 0210 20 00 Meat of bovine animals, salted, in brine, dried or smoked 0210 91 Of primates, salted, in brine, dried or smoked: 0210 91 10  Meat and meat offal 0301 excluding: 0301 10 10 0301 91 10 0301 92 10 0301 92 90 0301 93 10 0301 94 10 0301 94 90 0301 95 10 0301 95 90 0301 99 10 Live fish 0302 excluding: 0302 40 20 0302 50 20 0302 62 20 0302 63 20 0302 64 10 0302 65 20 0302 66 10 0302 68 10 0302 70 10 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading 0304 0303 excluding: 0303 11 10 0303 19 10 0303 22 10 0303 29 10 0303 43 30 0303 51 10 0303 52 10 0303 71 30 0303 72 10 0303 73 10 0303 74 10 0303 75 10 0303 76 10 0303 78 10 0303 79 30 0303 79 51 0303 80 10 Fish, frozen, excluding fish fillets and other fish meat of heading 0304 0304 excluding: 0304 11 10 0304 12 10 0304 19 22 0304 19 92 0304 22 00 0304 29 22 0304 29 42 0304 29 92 0304 91 10 0304 92 10 0304 99 20 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen 0305 41 00 Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), smoked including fillets 0305 49 00 Other smoked fish, including fillets, other than Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar), Danube salmon (Hucho hucho) and Herrings (Clupea harengus, Clupea pallasii) 0306 excluding: 0306 11 10 0306 12 10 0306 14 20 0306 19 20 0306 21 10 0306 22 10 0306 24 20 0306 29 10 0306 29 92 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; crustaceans, in shell, cooked by steaming or by boil water, whether or not chilled, frozen, dried, salted or in brine; flours, meals and pellets of crustaceans, fit for human consumption 0307 excluding: 0307 10 20 0307 21 20 0307 29 20 0307 31 20 0307 39 20 0307 60 10 0307 60 92 0307 91 20 0307 99 20 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; aquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen, dried, salted or in brine; flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter 0403 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa 0404 Whey, whether or not concentrated or containing added sugar or other sweetening matter; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included 0405 Butter and other fats and oils derived from milk; dairy spreads: 0405 10  Butter:   In packings of net content exceeding 1 kg: 0405 10 31    Within the framework of the Fifth Addition 0405 10 39    Others   In packings of a net content not exceeding 1 kg: 0405 10 91    Within the framework of the Fifth Addition 0405 10 99    Other 0405 20  Dairy spreads: 0405 20 10   Within the framework of the Fifth Addition 0405 20 90   Other  Other fats and oils derived from milk: 0405 90 19   Within the framework of the Fifth Addition 0405 90 90   Others 0406 Cheese and curd 0407 excluding 0407 00 10 Birds eggs, in shell, fresh, preserved or cooked 0408 Birds eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter 0409 Natural honey 0701 Potatoes, fresh or chilled: 0701 90  Other than seed 0702 Tomatoes, fresh or chilled 0703 Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh or chilled 0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled 0705 11 0705 19 Lettuce, fresh or chilled 0706 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled 0707 Cucumbers and gherkins, fresh or chilled 0708 excluding 0708 90 20 Leguminous vegetables, shelled or unshelled, fresh or chilled 0709 20 Asparagus, fresh or chilled 0709 30 Aubergines (egg plants), fresh or chilled 0709 40 Celery other than celeriac, fresh or chilled 0709 51 0709 59 Mushrooms, fresh or chilled: 0709 51 90  Mushrooms of the genus Agaricus 0709 59 90  Other 0709 60 Fruits of the genus Capsicum or of the genus Pimenta, fresh or chilled 0709 70 Spinach, New Zealand spinach and orache spinach (garden spinach), fresh or chilled 0709 90 Other fresh vegetables, fresh or chilled 0710 10 Potatoes (uncooked or cooked by steaming or boiling in water), frozen 0710 21 Shelled or unshelled peas (Pisum sativum) (uncooked or cooked by steaming or boiling in water), frozen 0710 22 Shelled or unshelled beans (Vigna spp., Phaseolus spp.) (uncooked or cooked by steaming or boiling in water), frozen 0710 29 excluding 0710 29 20 Other leguminous vegetables, shelled or unshelled (uncooked or cooked by steaming or boiling in water), frozen 0710 30 Spinach, New Zeeland spinach and orache spinach (garden spinach) (uncooked or cooked by steaming or by boiling in water), frozen 0710 40 Sweetcorn (uncooked or cooked by steaming or by boiling in water), frozen 0710 80 10 Frozen carrots, cauliflower, broccoli, (leek), cabbage, peppers, celery (eu 5) 0710 80 40 Frozen carrots Others frozen vegetables: 0710 80 80  Within the framework of the Fifth Addition 0710 80 90  Others 0710 90 Mixtures of vegetables (uncooked or cooked by steaming or boiling in water), frozen 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 0711 20  Olives 0711 40  Cucumbers and gherkins 0711 90  Other vegetables and mixtures of vegetables 0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared: 0712 20  Onions 0712 90 excluding 0712 90 40 0712 90 70  Other dried vegetables, mixtures of vegetables 0713 20 Dried chickpeas (garbanzos) 0714 20 Sweet potatoes, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets 0802 11 90 Almonds in shell, fresh or dried 0802 12 90 Shelled almonds, fresh or dried 0802 31 0802 32 Walnuts, fresh or dried, whether or not shelled or peeled 0802 60 Macadamia nuts, fresh or dried, whether or not shelled or peeled 0802 90 20 Pecans, fresh or dried, whether or not shelled or peeled Other nuts: 0802 90 92  Within the framework of the Fifth Addition 0802 90 99  Other nuts 0803 00 10 Bananas, including plantains, fresh 0804 10 Dates fresh 0804 20 Fresh and dried figs 0804 30 10 Fresh pineapples 0804 40 10 Fresh avocados 0804 50 excluding 0804 50 90 Fresh guavas, mangos and mangosteens 0805 10 10 Fresh oranges 0805 20 10 Fresh mandarins (including tangerines and satsumas); clementines, wilkings and similar citrus hybrids 0805 40 10 Fresh grapefruit, including pomelos 0805 50 10 Fresh lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia, Citrus latifolia) 0805 90 11 Fresh ethrogs (Citrus medica), kumquats, and limes 0805 90 19 Others fresh citrus fruit 0806 Grapes, fresh or dried 0807 Melons (including watermelons) and papaws (papayas), fresh 0808 Apples, pears and quinces, fresh 0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh 0810 10 Fresh strawberries 0810 20 Fresh raspberries, blackberries, mulberries and loganberries 0810 50 Fresh kiwifruit 0810 60 Fresh durians 0810 90 Other fresh fruits 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter: 0811 10  Strawberries  Raspberries, blackberries, mulberries, loganberries, black-, white- or redcurrants and gooseberries: 0811 20 20   Within the framework of the Fifth Addition 0811 20 90   Others 0811 90  Others, fruit and nuts 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 0813 20 Dried prunes: 0813 20 20  Within the framework of the Fifth Addition 0813 20 99  Other 0813 40 00 Other dried fruit 0813 50 Mixtures of nuts or dried fruits of chapter 08 0904 Pepper of the genus Piper; dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta 0910 10 91 Ginger which will be released from the months October to January 0910 99 90 Other spices 1001 Wheat and meslin 1005 90 10 Maize (corn) of the popcorn kind 1105 20 00 Flakes, granules and pellets of potatoes 1108 11 1108 12 1108 13 1108 14 1108 19 Starches 1202 10 00 Groundnuts, not roasted or otherwise cooked, whether or not shelled or broken, in shell 1202 20 90 Shelled ground nuts, not roasted or otherwise cooked, whether or not shelled or broken 1206 00 90 Other sunflower seeds, whether or not broken 1207 20 00 Cotton seeds 1207 99 20 Castor oil seeds 1209 91 29 Pumpkin seeds 1209 99 20 Watermelon seeds 1404 90 19 Other pollen-not intended for animal feeding 1501 Pig fat (including lard) and poultry fat, other than that of heading 0209 or 1503 1507 Soya bean oil and its fractions, whether or not refined, but not chemically modified 1508 10 00 Crude groundnut oil and its fractions, whether or not refined, but not chemically modified 1508 90 90 Others, groundnut oil and its fractions, whether or not refined, but not chemically modified  non crude and non edible 1509 Olive oil and its fractions, whether or not refined, but not chemically modified 1510 Other oils and their fractions, obtained solely from olives, whether or not refined, but not chemically modified, including blends of these oils or fractions with oils or fractions of heading 1509 1511 10 20 Crude palm oil and its fractions, whether or not refined, but not chemically modified 1511 90 90 Palm oil and its fractions, whether or not refined, but not chemically modified, non crude and not edible 1512 11 1512 19 Sunflower seed or safflower oil and fractions thereof 1512 21 90 Crude cotton-seed oil and its fractions, wheter or not gossypol has been removed 1512 29 90 Cotton-seed oil and its fractions, wheter or not gossypol has been removed, non crude and not edible 1513 Coconut (copra), palm kernel or babassu oil and fractions thereof, whether or not refined, but not chemically modified 1514 excluding 1514 91 19 1514 99 19 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modified 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified:  Linseed oil and its fractions: 1515 11 90   Crude oil, non edible 1515 19 90   Other, non edible  Maize (corn) oil and its fractions: 1515 21 20   Crude oil, non edible 1515 29 90   Other, non edible 1515 30 00  Castor oil and its fractions 1515 50 90  Others non edible, sesame oil and its fractions 1515 90  Other: 1515 90 22   Other oils, of nuts or fruits pips or stones of detailed headings 0802 or 1212 1515 90 30   Others 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or refined, but not further prepared: 1516 10  Animal fats and oils and their fractions: 1516 10 11   Solid edible fats 1516 10 19   Others, solid fats 1516 20  Vegetable fats and oils and their fractions: 1516 20 19   Others, solid fats 1516 20 91   Castor oil 1516 20 92   Linseed oil 1516 20 99   Other 1517 90 21 Edible mixtures or preparations of animal or vegetable fats or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of heading 1516, containing olive oil 1517 90 22 Edible mixtures or preparations of animal or vegetable fats or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of heading 1516, containing soybean oil, sunflower oil, sunflower oil, cottonseed oil, maize (corn) oil or rape oil 1518 00 21 Castor oil 1601 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products 1602 Other prepared or preserved meat, meat offal or blood: 1602 20 91  Of liver of any animal containing chicken liver 1602 20 99  Of liver of any animal, others 1602 31 90  Of turkeys 1602 32 90  Of fowls of the species Gallus domesticus 1602 39 90  Of other of poultry of heading 0105  Of swine: 1602 41 00   Hams and cuts thereof 1602 42 00   Shoulders and cuts thereof 1602 49 90   Other, including mixture ex ex 1602 50  Of bovine animals: 1602 50 80   Within the framework of the Fifth Addition 1602 50 91   Containing more than 20 % chicken meat by weight 1602 50 99   Other 1602 90 90  Others, including preparations of blood of any animal 1603 Extracts and juices of meat, fish or crustaceans, mollusc or other aquatic invertebrates 1604 excluding 1604 11 20 1604 12 10 1604 19 20 1604 15 20 1604 20 10 1604 20 20 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs 1702 30 10 Glucose in liquid state 1704 10 90 Other chewing gum, whether or not sugar-coated containing less than 10 % gum base by weight 1905 31 10 Sweet biscuits  Containing eggs at a rate of 10 % or more of the weight, but not less than 1,5 % of milk fats and not less than 2,5 % of milk proteins 1905 32 20 Waffles and wafers  others, without filling 1905 32 30 Waffles and wafers  with filling containing not less than 1,5 % of milk fats, and not less than 2,5 % milk proteins 1905 32 90 Waffles and wafers  others, with filling 1905 90 Bread, pastry, cakes, biscuits and other bakers wares weather or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products, Others: 1905 90 30  Pre cooked dough for the preparation of the products of heading 1905 1905 90 91  Others, containing eggs at a rate of 10 % or more of the weight, but not less than 1,5 % of milk fats and not less than 2,5 % of milk proteins 1905 90 92  Others, containing flour, which is not wheat flour, in a quantity exceeding 15 % of the total flour weight 2001 Vegetables, fruit, nuts and other edible parts of plants prepared or preserved by vinegar or acetic acid 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen, other than products of heading 2006: 2004 10 10  Potatoes  products made from flour or of meal 2004 10 90  Potatoes, others  Other vegetables products made from flour or of meal: 2004 90 11   Within the framework of the Fifth Addition 2004 90 19   Others  Others vegetables: 2004 90 91   Within the framework of the Fifth Addition 2004 90 93   Sweet corn 2004 90 94   Legumes 2004 90 99   Others vegetables 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading 2006: 2005 20 10  Potatoes  products made from flour, meal, powder, flakes, granules and pellets 2005 20 90  Others, potatoes 2005 40 10  Peas (Pisum sativum)  products made from flour or of meal 2005 40 90  Others, peas (Pisum sativum) 2005 51 00  Beans, shelled 2005 59 10  Others beans,products made from flour or meal 2005 59 90  Others beans 2005 60 00  Asparagus 2005 70  Olives 2005 80  Baby corn, and others, sweet corn  Others vegetables: 2005 99 10   Products made from flour or of meal 2005 99 30   Carrots, except those of subheading 9020 2005 99 40   Chickpeas 2005 99 50   Cucumbers 2005 99 80   Within the framework of the Fifth Addition 2005 99 90   Others 2006 00 Vegetables, fruit, nuts, fruit peel and other parts of plants, preserved by sugar (drained, glace or crystallised) 2007 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, obtained by cooking, whether or not containing added sugar or other sweetening matter: 2007 91 00  Citrus fruit 2007 99 excluding 2007 99 93  Other 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included: 2008 11  Groundnuts: 2008 11 20   Roasted 2008 11 90   Others 2008 19 32   Other almond, roasted 2008 19 39   Others, nuts, and other roasted seeds 2008 19 40  Others, nuts, and other seeds  of an actual alcoholic strength by mass exceeding 2 % mas 2008 19 91  Others, almonds 2008 19 99  Others, nuts, and other seeds 2008 20  Pineapples 2008 30  Citrus fruit: 2008 30 20   Of an alcoholic strength by mass exceeding 2 % mas 2008 30 90   Other 2008 40  Pears 2008 50  Apricots 2008 60  Cherries 2008 70  Peaches including nectarines: 2008 70 20   Of an actual alcoholic strength by mass exceeding 2 % mas 2008 70 80   Within the framework of the Fifth Addition 2008 80  Strawberries 2008 91  Palm hearts 2008 92  Mixtures  Plums: 2008 99 12   Of an alcoholic strength by mass exceeding 2 % mas 2008 99 19   Others  Others, fruit, nuts and other edible parts of plants: 2008 99 30   Of an alcoholic strength by mass exceeding 2 % mas 2008 99 90   Others 2009 11 2009 12 2009 19 excluding 2009 11 11 2009 11 40 2009 19 11 Orange juice 2009 21 2009 29 excluding 2009 29 11 Grapefruit juice 2009 31 2009 39 Juice of any other single citrus fruit 2009 50 Tomato juice 2009 61 2009 69 Grape juice (including grape must), 2009 71 2009 79 Apple juice 2009 80 Juice of any other single fruit or vegetable: 2009 80 10  Within the framework of the Fifth Addition 2009 80 29  Other condensed juice 2009 80 90  Other, juice 2009 90 Mixtures of juices 2104 10 10 Soups and broths and preparations thereof 2105 00 Ice cream and other edible ice, whether or not containing cocoa: 2105 00 11  Containing less than 3 % milk fat 2105 00 12  Containing 3 % or more milk fat but less than 7 % milk fat 2105 00 13  Containing 7 % or more milk fat 2204 Wine of fresh grapes, including fortified wines; grape must other than that of heading 2009 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances 2206 Other fermented beverages (for example, cider, perry, mead); mixtures of fermented beverages and mixtures of fermented beverages and non-alcoholic beverages, not elsewhere specified or included 2207 10 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher; intended for the use in the production of an alcoholic beverage by a licensed manufacturer of alcoholic beverages, provided it is intended a purpose as stated: 2207 10 51  Grape alcohol 2207 10 80  Within the framework of the Fifth Addition 2207 10 90 Un denatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher, other: 2207 10 91  Grape alcohol 2208 20 91 Spirits obtained by distilling grape wine or grape marc, containing 17 % or more alcohol by volume and whose price per centilitre does not exceed the Shekel equivalent of 0,05 USD, Within the framework of the Fifth Addition 2208 20 99 Spirits obtained by distilling grape wine or grape marc, containing 17 % or more alcohol by volume and whose price per centilitre does not exceed the Shekel equivalent of 0,05 USD 2304 Oilcake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of soya-bean oil 2306 Oilcake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of vegetable fats or oils, other than those of heading 2304 or 2305 2309 10 excluding 2309 10 90 Dog or cat food, put up for retail sale 2309 90 Preparations of a kind used in animal feeding, other than dog or cat food, put up for retail sale: 2309 90 20  Containing, by weight, not less than 15 % and not more than 35 % protein substances and not less than 4 % fatty substances 3502 11 3502 19 Egg albumin: 3502 11 10  Dried, within the framework of the Fifth Addition 3502 11 90  Dried, other 3502 19 10  Other than dried, within the framework of the Fifth Addition 3502 19 90  Other than dried, other 3505 Dextrins and other modified starches (for example, pregelatinised or esterified starches); glues based on starches, or on dextrins or other modified starches: 3505 10 21  Starches  on a wheat or corn base (excluding for waxy corn) 3505 20 00  Glues Table 2 For the following products a preferential treatment is provided in the form of tariff quotas as listed below: HS or Israeli Code (3 14) Description (4 15) a b c Reduction of the MFN customs duty (%) Tariff quota (tonnes net weight, unless otherwise indicated) Reduction of the MFN customs duty beyond current tariff quota (%) ex ex 0102 90 Live calves for slaughter 100 1 200  ex ex 0105 12 0105 19 Live ducks, geese, turkeys and guinea fowls, weighing not more than 185 g 100 2 060 000 pieces  0201 Meat of bovine animals, fresh or chilled 100 1 120  0204 Meat of sheep or goats, fresh, chilled or frozen 100 800  ex ex 0207 Meat and edible offal of poultry of heading 0105, fresh, chilled or frozen, not including ducks (meat or liver) 100 1 200  ex ex 0207 34 Goose fatty liver 100 100  ex ex 0207 36 Goose meat and liver, frozen 100 500  0302 31 20 Of the kind detailed in subheading 0302 31 00 only albacore or long finned tunas (Thunnus alalunga) 100 250  0303 31 10 Of the kind detailed in subheading 0303 31 00 only halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus stenolepis) 100 100 25 0303 33 10 Of the kind detailed in subheading 0303 33 00 only sole (Solea spp.) 0303 39 10 Of the kind detailed in subheading 0303 39 00 only (Other than Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus stenolepis, Pleuronectes platessa, Solea spp.) 0303 79 91 Approved by the Director-General of the Ministry of Agriculture as fish of the kinds that do not grow or are not fished in Israel or in the Mediterranean Sea 10   0304 19 41 Of the kind detailed in subheading 0304 19 40 only (Pleuronectidae, Bothidae, Cynoglossidae, Thunnus, Skipjack, Euthynnus pelamis, Herrings, Cod, Sardines, Haddock, Coalfish, Mackerel, Dogfish, Anguilla, Hake, Red Fish, Nile Perch) 100 50  0402 10 21 Milk and cream in powder, granules or other solid form, of a fat content, by weight, not exceeding 1,5 % 100 2 180  0402 10 10 Milk and cream in powder, granules or other solid form, of a fat content, by weight, not exceeding 1,5 % 55 2 180  0402 21 Milk and cream in powder, granules or other solid form, of a fat content, by weight, exceeding 1,5 %, not containing added sugar or other sweetening matter 100 4 420  ex ex 0402 91 ex ex 0402 99 Condensed milk 100 100  0403 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa 100 200  for yogurts containing cocoa, flavouring materials and/or added sugar  only agricultural component apply (7 18) 0404 Whey, whether or not concentrated or containing added sugar or other sweetening matter; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included 100 1 400  0405 Butter and other fats and oils derived from milk; dairy spreads: 100 650  0405 10  Butter:   In packings of net content exceeding 1 kg: 0405 10 31    Within the framework of the Fifth Addition 0405 10 39    Others   In packings of a net content not exceeding 1 kg: 0405 10 91    Within the framework of the Fifth Addition 0405 10 99    Other 0405 20  Dairy spreads: 0405 20 10   Within the framework of the Fifth Addition 0405 20 90   Other  Other fats and oils derived from milk: 0405 90 19   Within the framework of the Fifth Addition 0405 90 90   Others 0406 Cheese and curd 100 830  ex ex 0407 Birds eggs, in shell, fresh, preserved or cooked for consumption 100 8 004 800 pieces  ex ex 0407 Birds eggs, in shell, fresh, for hatching 100 50 000 pieces  ex ex 0409 Natural honey 100 180  ex ex 0409 Natural honey in packages exceeding 50 kg 100 300  0701 90 Potatoes, fresh or chilled, other than seed 100 6 380  0703 10 Onions and shallots, fresh or chilled 100 2 300  0703 20 Garlic, fresh or chilled 100 230 25 ex ex 0709 20 Asparagus, white, fresh or chilled 100 100  ex ex 0709 51 ex ex 0709 59 Mushrooms, fresh or chilled, other than released in the months June to September 100 200  0710 10 Potatoes (uncooked or cooked by steaming or boiling in water), frozen 100 250  0710 21 Shelled or unshelled peas (Pisum sativum) (uncooked or cooked by steaming or boiling in water), frozen 100 1 090  0710 22 Shelled or unshelled beans (Vigna spp., Phaseolus spp.) (uncooked or cooked by steaming or boiling in water), frozen 100 1 460  0710 29 Other leguminous vegetables, shelled or unshelled (uncooked or cooked by steaming or boiling in water), frozen 100 660  0710 30 Spinach, New Zeeland spinach and orache spinach (garden spinach) (uncooked or cooked by steaming or by boiling in water), frozen 100 650  0710 80 Other vegetables (uncooked or cooked by steaming or boiling in water), frozen 100 1 580  0710 90 Mixtures of vegetables (uncooked or cooked by steaming or boiling in water), frozen ex ex 0712 90 Other vegetables and mixtures of vegetables, dried, whole, cut, sliced, broken or in powder, but not further prepared, other than sweet corn, beans with shell, broccoli, garlic and dried tomatoes 100 350  0712 90 81 Garlic, dried, whole, cut, sliced, broken or in powder, but not further prepared 100 60  ex ex 0712 90 30 Dried tomatoes, whole, cut, sliced, broken or in powder, but not further prepared 100 1 230  2002 90 20 Tomatoes, other than whole or in pieces, prepared or preserved otherwise than by vinegar or acetic acid, in powder form ex ex 0802 60 Macadamia nuts, fresh or dried, whether or not shelled or peeled 100 560 15 0802 90 Pecan and other nuts, fresh or dried, whether or not shelled or peeled excluding pecans, macadamia and pine nuts ex ex 0804 20 Figs, dried 100 560 20 0805 10 10 Oranges, fresh 100 1 000  0805 20 10 Fresh mandarins (including tangerines and satsumas); clementines, wilkings and similar citrus hybrids 100 2 000  0805 50 10 Fresh lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia, Citrus latifolia) 100 500  0806 10 Grapes, fresh 100 500  0806 20 Grapes, dried 100 120 25 0807 11 Watermelons, fresh 100 750  0807 19 Melons, fresh 100 300  0808 10 Apples, fresh 100 3 280  ex ex 0808 20 Pears, fresh 100 2 140  ex ex 0808 20 Quinces, fresh 100 380  0809 10 Apricots, fresh 100 300  0809 20 Cherries, fresh 100 100  0809 30 Peaches, including nectarines 100 300  0809 40 Plums and sloes 100 500  0810 50 Fresh kiwifruit 100 200  ex ex 0811 20 Raspberries, blackcurrants, redcurrants, blackberries and mulberries uncooked or cooked by steaming or boiling in water, frozen, unsweetened 100 160  0811 90 Other fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter 100 660  0812 10 Cherries, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 100 620  0812 90 10 Strawberries, provisionally preserved, but unsuitable in that state for immediate consumption 100 100  0813 20 Prunes, dried 100 730  0904 20 Fruits of genus Capsicum or Pimenta, dried, crushed or ground 100 110  1001 10 Durum wheat 100 10 640  1001 90 Other wheat and meslin 100 190 840  ex ex 1001 90 Other wheat and meslin (5 16), for feed 100 300 000  1209 99 20 Watermelon seeds 100 560  1507 10 10 1507 90 10 Soya bean oil, whether or not degummed, edible 100 5 000 40 1509 10 Olive oil, virgin 100 300  1509 90 30 Olive oil, other than virgin, edible 1509 90 90 Olive oil, other than virgin, other than edible 100 700  ex ex 1512 Sunflower-seed, safflower or cotton-seed oil and fractions thereof, whether or not refined, but not chemically modified, edible 40 unlimited  ex ex 1514 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modified, edible 40 unlimited  1601 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products 100 500  1602 31 Prepared or preserved meat or meat offal of turkeys 100 5 000  1602 32 Prepared or preserved meat or meat offal of fowls of the species Gallus domesticus 100 2 000  1602 50 Prepared and preserved meat offal of bovine animal 100 340  1604 11 10 Salmon, in airtight containers 100 100  1604 12 90 Others 50 unlimited  1604 13 Sardines 100 230  1604 14 Tuna 100 330  ex ex 1604 15 90 Mackerel 100 80  1604 16 00 Anchovies 50 unlimited  ex ex 1604 19 90 Cod, coalfish, hake, Alaska Polack 100 150  ex ex 1604 20 90 Herring, swordfish, mackerel 100 100  1604 30 Caviar and caviar substitutes 100 25  1702 30 10 Glucose in liquid state 15 unlimited  1704 10 90 Chewing gum, whether or not sugar coated not containing 10 % or more gum base by weight 100 75 (6 17) 1905 31 10 Sweet biscuits, containing eggs at a rate of 10 % or more of the weight, but not less than 1,5 % of milk fats and not less than 2,5 % of milk protein 100 1 200 (6 17) 1905 32 20 Waffles and wafers, others, without filling (6 17) 1905 32 30 Waffles and wafers with filling containing not less than 1,5 % of milk fats, and not less than 2,5 % milk proteins (6 17) 1905 32 90 Others (6 17) 2001 10 Cucumbers and gherkins, prepared or preserved by vinegar or acetic acid 17 60  2001 90 90 Other, than cucumbers and gherkins, olives, sweetcorn (Zea mays var. saccharata), yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch, prepared or preserved by vinegar or acetic acid 100 1 000  2002 10 Tomatoes whole or in pieces prepared or preserved otherwise than by vinegar or acetic acid 100 100  ex ex 2002 90 10 ex ex 2002 90 90 Tomato paste, approved by the Director-General Ministry of Industry, for ketchup producers 50 1 030  ex ex 2004 90 Other vegetables and mixtures of vegetables, other than homogenised preparations, in the form of flour or meal 100 340  ex ex 2004 90 Other vegetables, other than homogenised preparations 65 unlimited  2005 20 90 Potatoes, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 100 250  2005 40 90 Peas, other than homogenised preparations, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 100 300  2005 51 Beans, shelled, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 100 300  2005 70 Olives, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 100 250  2005 99 90 Other vegetables and mixtures of vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen 100 1 310  2006 00 Vegetables, fruit, nuts, fruit peel and other parts of plants, preserved by sugar (drained, glace or crystallised) 100 100  ex ex 2007 99 Other jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, obtained by cooking with a sugar content exceeding 30 % by weight, excluding strawberries 100 1 430  2008 40 Pears, otherwise prepared or preserved 100 500  2008 50 Apricots, otherwise prepared or preserved 100 520  ex ex 2008 60 Sour cherries, prepared or preserved, containing no spirit but with added sugar 92 270  2008 70 Peaches including nectarines otherwise prepared or preserved 100 2 240  ex ex 2008 80 Strawberries, otherwise prepared or preserved in packings of not less than 4,5 kg (excl. added sugar or spirit) 100 220  ex ex 2008 92 Mixtures of tropical fruit, without strawberries, nuts and citrus 100 560  2008 99 Other, fruit, nut and other edible part of plants, otherwise prepared whether or not containing added sugar or other sweetening matter or spirit not elsewhere specified or included 100 500  ex ex 2009 11 ex ex 2009 19 Orange juice, frozen and not frozen, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter, of a Brix value not exceeding 67, in packings of more than 230 kg 100 unlimited  ex ex 2009 29 Grapefruit juice, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter, of a Brix value not exceeding 67, in packings of more than 230 kg ex ex 2009 31 Lemon juice, unfermented and not containing added spirit, not containing added sugar or other sweetening matter, of a Brix value not exceeding 20 100 560  ex ex 2009 39 11 Other lemon juice, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter, of a Brix value exceeding 50 100 1 080  2009 61 Grape juice, (incl. grape must), unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter, of a Brix value not exceeding 30 100 230  ex ex 2009 69 Other grape juice (incl. grape must), unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter, of a Brix value exceeding 67 2009 71 Apple juice, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter, of a Brix value not exceeding 20 100 790  ex ex 2009 79 Other apple juice, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter of a Brix value exceeding 20 100 1 670  ex ex 2009 80 Juice of any other single fruit or vegetable, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter, of a Brix value exceeding 67 100 880  ex ex 2009 90 Mixtures of juices excluding grapes and tomatoes, of a Brix value exceeding 20 100 600  2105 00 Ice cream and other edible ice, whether or not containing cocoa 100 % reduction of the ad valorem part of the duty and 30 % reduction of the agricultural component (7 18) 500 (6 17) 2204 Wine of fresh grapes, including fortified wines; grape must other than that of heading 2009 100 4 300 hl  2205 10 2205 90 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances 100 2 000 hl (6 17) 2207 10 51 2207 10 91 Undenatured ethyl alcohol obtained from grapes of an alcoholic strength by volume of 80 % vol or higher 100 3 450 (6 17) 2208 20 91 Spirits obtained by distilling grape wine or grape marc, containing 17 % or more alcohol by volume, whose price per centilitre exceeds the shekel equivalent of 0,05 dollar 100 2 000 Hpa (6 17) 2304 Oilcake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of soya-bean oil 100 5 220  2306 30 00 Oilcake and other solid residues Applicable duty: 2,5 % 10 000  2306 41 Rape seed meal Applicable duty: 4,5 % 3 920  2309 10 20 Dog or cat food, put up in packing for retail sale, containing, by weight, not less than 15 % and not more than 35 % protein materials and not less than 4 % fat materials 100 1 150  2309 90 20 Other preparations of a kind used in animal feeding, containing, by weight, not less than 15 % and not more than 35 % protein materials and not less than 4 % fat materials and prepared food for ornamental fishes and birds 100 1 610  3502 11 3502 19 Egg Albumin 100 50 (6 17) Table 3 For the following products customs duties shall be bound as listed below: Israeli Code (8 19) ad valorem rates to be bound (%) specific duties to be bound (9 20) (a) (b) 0104 10 90 110 0105 12 10 60 0105 19 10 60 0105 94 00 110 0105 99 00 110 0204 10 19 50 0204 10 99 50 0204 21 19 50 0204 21 99 50 0204 22 19 50 0204 22 99 50 0204 23 19 50 0204 23 99 50 0204 30 90 50 0204 41 90 50 0204 42 90 50 0204 43 90 50 0204 50 19 50 0206 80 00 60 0207 11 10 80 0207 11 90 80 0207 12 10 80 0207 12 90 80 0207 13 00 110 0207 14 10 110 0207 14 90 110 0207 24 00 80 0207 25 00 80 0207 26 00 110 0207 27 10 110 0207 27 90 110 0210 20 00 110 0408 91 00 110 0408 99 00 110 0702 00 10 150 0702 00 90 150 0703 90 00 75 0704 10 10 75 0704 10 20 75 0704 10 90 75 0704 20 00 75 0704 90 10 75 0704 90 20 75 0704 90 30 75 0704 90 90 75 0705 11 00 60 0705 19 00 60 0706 90 10 75 0706 90 30 75 0706 90 50 110 0706 90 90 75 0708 10 00 75 0708 20 00 75 0708 90 10 75 0709 20 00 75 0709 40 00 60 0709 51 90 60 0709 59 90 60 0709 70 00 80 0709 90 31 75 0709 90 33 75 0709 90 90 75 0710 29 90 20 0710 30 90 30 0710 40 00 0 0,63 NIS per kg 0711 90 41 0 0,55 NIS per kg 0805 40 10 90 0805 50 10 120 0805 90 11 100 0805 90 19 75 0806 10 00 150 0806 20 90 150 0807 11 10 50 0807 19 90 70 0808 20 19 80 0809 10 90 60 0809 30 90 50 0809 40 90 60 0810 20 00 30 ex ex 0810 90 30 0811 20 90 12 0811 90 11 20 0811 90 19 30 0812 90 90 12 0813 40 00 20 0904 11 00 8 0904 12 00 15 0904 20 90 12 0910 99 90 15 1001 10 90 50 1001 90 90 50 1105 20 00 14,4 1108 11 00 15 1108 12 10 8 1108 12 90 12 1108 13 00 8 1108 14 00 8 1108 19 00 8 1209 91 29 12 1404 90 19 19,5 1501 00 00 12 1507 10 90 8 1507 90 90 8 1508 10 00 8 1508 90 90 8 1510 00 90 8 1511 10 20 8 1511 90 90 8 1512 11 90 8 1512 19 90 8 1512 21 90 8 1512 29 90 8 1513 11 90 8 1513 19 90 8 1513 21 20 8 1513 29 90 8 1514 11 90 8 1514 19 90 8 1514 91 90 8 1514 99 90 8 1515 11 90 4 1515 19 90 4 1515 21 20 8 1515 29 90 8 1515 30 00 8 1515 50 90 8 1515 90 22 8 1515 90 30 8 1516 10 11 28 1516 20 19 8 1516 20 91 12 1516 20 92 4 1516 20 99 8 1601 00 90 12 1602 20 99 12 1602 41 00 12 1602 42 00 12 1602 49 90 12 1602 50 91 12 1602 50 99 12 1602 90 90 12 1603 00 00 12 1704 10 90 0 0,11 NIS per kg 1905 31 10 0 1,05 NIS per kg BNM than 112 % 1905 32 20 0 0,42 NIS per kg BNM than 112 % 1905 32 30 0 1,05 NIS per kg BNM than 112 % 1905 32 90 0 0,42 NIS per kg BNM than 112 % 1905 90 30 6,3 1905 90 91 0 1,05 NIS per kg BNM than 112 % 1905 90 92 0 0,17 NIS per kg BNM than 112 % 2001 90 30 0 0,71 NIS per kg 2001 90 40 0 1,95 NIS per kg 2004 10 10 8 2004 90 19 8 2004 90 93 0 0,71 NIS per kg 2005 20 10 8 2005 40 10 5,8 2005 51 00 12 2005 59 10 6,3 2005 60 00 12 2005 80 20 0 0,71 NIS per kg BNM than 12 % 2005 80 91 12  2005 80 99 0 0,71 NIS per kg 2005 99 10 6 2006 00 00 12 2007 91 00 12 2007 99 91 12 2007 99 92 12 2008 19 32 40 2008 19 40 12 2008 19 91 30 2008 20 20 12 2008 20 90 12 2008 30 20 12 2008 40 20 12 2008 50 20 12 2008 60 20 12 2008 70 20 12 2008 80 20 12 2008 91 00 12 2008 92 30 12 2008 99 12 12 2008 99 19 40 2008 99 30 12 2009 11 19 30 2009 11 20 45 2009 11 90 30 2009 12 90 30 2009 19 19 30 2009 19 90 45 2009 21 90 30 2009 29 19 30 2009 29 90 45 2009 31 10 12 2009 31 90 12 2009 39 11 12 2009 39 19 12 2009 39 90 12 2009 71 10 25 2009 71 90 30 2009 79 30 20 2009 79 90 45 2009 90 21 35 2009 90 24 30 2104 10 10 8 2105 00 11 0 0,24 NIS per kg BNM than 85 % 2105 00 12 0 1,22 NIS per kg BNM than 85 % 2105 00 13 0 1,87 NIS per kg BNM than 85 % 2205 10 00 20 2205 90 00 20 2207 10 51 0 8,90 NIS per Lt. Kohl. 2207 10 91 0 8,90 NIS per Lt. Kohl. 2208 20 99 0 7,5 NIS per Lt. Kohl. 3502 11 90 0 8,4 NIS per kg. BNM than 50 % 3502 19 90 0 3,25 NIS per kg. BNM than 50 % 3505 10 21 8 3505 20 00 8 Sir/Madam, I have the honour to acknowledge receipt of your letter of 18 June 2012 which reads as follows: I have the honour to refer to the technical meetings relating to the implementation of the Agreement in the form of an Exchange of Letters between the European Community and the State of Israel concerning reciprocal liberalisation measures on agricultural products, processed agricultural products and fish and fishery products, the replacement of Protocols 1 and 2 and their Annexes and amendments to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, which entered into force on 1 January 2010. In these meetings it has been concluded that some technical amendments to the Euro-Mediterranean Agreement are necessary. I therefore propose that the Annex to Protocol 1 to the Euro-Mediterranean Agreement, concerning the arrangements applicable to imports into the European Union of agricultural products, processed agricultural products and fish and fishery products originating in the State of Israel and the Annex to Protocol 2 to the Euro-Mediterranean Agreement, concerning the arrangements applicable to imports into the State of Israel of agricultural products, processed agricultural products and fish and fishery products originating in the European Union be replaced by Annex I and II respectively of this Agreement, with effect as of 1 January 2010. This Agreement shall enter into force on the first day of the third month following the date of deposit of the last instrument of approval. I would be grateful if you could confirm that your Government is in agreement with the content of this letter.. I have the honour to inform you that the State of Israel is in agreement with the content of your letter. Please accept, Sir/Madam, the assurance of my highest consideration. Ã ¡Ã Ã Ã Ã °Ã ²Ã µÃ ½Ã ¾ Ã ² Ã ÃÃ Ã ºÃ Ã µÃ » Ã ½Ã ° Hecho en Bruselas, el V Bruselu dne UdfÃ ¦rdiget i Bruxelles, den Geschehen zu BrÃ ¼ssel am BrÃ ¼ssel, Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Done at Brussels, Fait Ã Bruxelles, le Fatto a Bruxelles, addÃ ¬ BriselÃ , Priimta Briuselyje, Kelt BrÃ ¼sszelben, MagÃ §mul fi Brussell, Gedaan te Brussel, SporzÃ dzono w Brukseli, dnia Feito em Bruxelas, Ã ntocmit la Bruxelles, V Bruseli V Bruslju, Tehty BrysselissÃ ¤ UtfÃ ¤rdat i Bryssel den Ã Ã ° Ã Ã ÃÃ ¶Ã °Ã ²Ã °Ã Ã ° ÃÃ ·ÃÃ °Ã µÃ » Por el Estado de Israel Za StÃ ¡t Izrael For Staten Israel FÃ ¼r den Staat Israel Iisraeli Riigi nimel Ã Ã ¹Ã ± Ã Ã ¿ Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ¿Ã ÃÃ Ã Ã ±Ã ®Ã » For the State of Israel Pour l'Ã tat d'IsraÃ «l Per lo Stato d'Israele IzraÃ las Valsts vÃ rdÃ   Izraelio ValstybÃ s vardu Izrael Ã llam rÃ ©szÃ ©rÃ l GÃ §all-Istat tal-IÃ ¼rael Voor de Staat IsraÃ «l W imieniu PaÃ stwa Izrael Pelo Estado de Israel Pentru Statul Israel Za IzraelskÃ ½ Ã ¡tÃ ¡t Za DrÃ ¾avo Izrael Israelin valtion puolesta FÃ ¶r Staten Israel (1) CN codes corresponding to Regulation (EU) No 861/2010 (OJ L 284, 29.10.2010, p. 1). (2) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by the application of the CN codes and corresponding description taken together. (3) CN codes corresponding to Regulation (EU) No 861/2010 (OJ L 284, 29.10.2010, p. 1). (4) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by the application of the CN codes and corresponding description taken together. (5) Entry under this subheading is subject to the conditions laid down in the relevant Union provisions (Part 10 of Part B (Specific Marketing Standards) of Annex I to Regulation (EU) No 543/2011, as amended). (6) Within this tariff quota the specific duty provided in the Unions list of concessions to the WTO is reduced to zero for the period from 1 December to 31 May, if the entry price is not less than EUR 264/tonne, being the entry price agreed between the European Commission and Israel. If the entry price for a consignment is 2, 4, 6 or 8 % lower than the agreed entry price, the specific customs quota duty shall be equal respectively to 2, 4, 6 or 8 % of this agreed entry price. If the entry price of a consignment is less than 92 % of the agreed entry price, the specific customs duty bound within the WTO shall apply. (7) In this respect, agricultural component is the specific part of the duty established in Regulation (EU) No 861/2010 (OJ L 284, 29.10.2010, p. 1). (8) For those products the applicable duty beyond the tariff quota is established in Table 3 of this Annex. (9) CN codes corresponding to Regulation (EU) No 861/2010 (OJ L 284, 29.10.2010, p. 1). (10) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by the application of the CN codes and corresponding description taken together. (11) Where indicated, EA and AD S/Z refer to the agricultural component and additional duties for sugar, the amounts of which are fixed in Annex 1 to Regulation (EU) No 861/2010 (OJ L 284, 29.10.2010, p. 1). (12) Israeli codes corresponding to the Israeli Customs file, published in Jerusalem on 1.1.2010 Version 1590. (13) Notwithstanding the rules for the interpretation of the Harmonised System (HS) or of the Israeli tariff nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the HS codes or of the Israeli tariff codes. Where ex HS codes or ex Israeli tariff codes are indicated, the preferential scheme is to be determined by the application of the HS codes or Israeli tariff codes and corresponding description taken together. (14) Israeli codes corresponding to the Israeli Customs file, published in Jerusalem on 1.1.2010 Version 1590. (15) Notwithstanding the rules for the interpretation of the Harmonised System (HS) or of the Israeli tariff nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the HS codes or of the Israeli tariff codes. Where ex HS codes or ex Israeli tariff codes are indicated, the preferential scheme is to be determined by the application of the HS codes or Israeli tariff codes and corresponding description taken together. (16) Approved by the Director-General of the Ministry of Agriculture. (17) Preferential duties beyond the tariff quota established in Table 3 of this Annex. (18) The Agricultural Component shall continue to be fixed according to the guidelines set in the Memorandum concerning the Price Compensation System to be applied by Israel for Processed Agricultural Products covered by the EC-Israel Trade Agreement, published by the State of Israel, Ministry of Industry and Trade, Foreign Trade Administration, and dated September 1995 (ref. No 2536/G). Israel will inform the Union of any new fixation of these Agricultural Components. (19) Israeli codes corresponding to the Israeli Customs file, published in Jerusalem on 1.1.2010 Version 1590. (20) BNM stands for but not more.